       Case 4:18-cv-00237-RH-EMT Document 56 Filed 09/27/19 Page 1 of 13



                                                                           Page 1 of 13

           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION


WILBERT HURST,

       Plaintiff,

vs.                                                Case No. 4:18cv237-RH/CAS

CENTURION OF FLORIDA, et al.,

     Defendants.
____________________________/


                      REPORT AND RECOMMENDATION

       Plaintiff, proceeding pro se, filed a third amended civil rights

complaint [hereinafter “complaint”], ECF No. 36, against four named

Defendants.1 ECF No. 39. Defendant Ong filed a motion to dismiss

Plaintiff’s complaint on June 24, 2019. ECF No. 47. Plaintiff has filed a

memorandum in opposition to the motion. ECF No. 53. The other named

Defendants filed an answer, ECF No. 52, and discovery has recently been

permitted. This Report and Recommendation is entered to only rule on

Defendant Ong’s motion to dismiss.


   1
    Plaintiff also named two Jane Doe Defendants, but service will not be directed on
those Defendants until they are identified and located.
       Case 4:18-cv-00237-RH-EMT Document 56 Filed 09/27/19 Page 2 of 13



                                                                               Page 2 of 13

Allegations of the Complaint, ECF No. 362

       Plaintiff sustained a broken hand on January 5, 2017, in a fight with

another inmate. ECF No. 36 at 3. It took until January 20, 2017, for

Plaintiff’s injury to be diagnosed and Plaintiff was not transported to the

Reception and Medical Center until February 15, 2017. Id. at 5-6. There,

Plaintiff was examined by Defendant Ong, and “urgent” surgery was

scheduled for the next day. Id. at 6. Plaintiff alleged that later that day, the

“transporting officer” told Plaintiff that “his surgery was postponed for the

following week.” Id. Plaintiff was not given an explanation, but contends

that Defendant Ong, as the attending physician, “would have known that

the surgery was postponed.” Id. Plaintiff also contends that only the

physician who is scheduled to perform a surgery “has the authority to

postpone that surgery.” Id. Thus, Plaintiff alleges that Defendant Ong

“recklessly postponed3 a surgery that he himself considered urgent, without



   2
      An abbreviated summary of Plaintiff’s allegations are presented to focus only on
Plaintiff’s interaction with Defendant Ong, a “plastic surgeon at the RMC.” ECF No. 36
at 9.
   3
    Plaintiff also states that “[t]he plausible reason” for postponing the “surgery was not
having enough plastic surgeons at the RMC, to do the caseload of surgeries.” ECF No.
36 at 6. Thus, Plaintiff acknowledges that Defendant Ong’s “heavy caseload of patients
caused the postponement.” Id.

Case No. 4:18cv237-RH/CAS
       Case 4:18-cv-00237-RH-EMT Document 56 Filed 09/27/19 Page 3 of 13



                                                                                Page 3 of 13

making any arrangements for plaintiff to get his surgery elsewhere.” Id.

Plaintiff asserts that this constitutions deliberate indifference. Id.

        It is unclear when Plaintiff had the surgery, but it is alleged that on

June 28, 2017, Plaintiff met with Defendant Ong at RMC to have his cast

removed. Id. at 11. Plaintiff asserts that Defendant Ong directed physical

therapy twice a week for eight weeks, but Plaintiff alleges that after only

four sessions, he was not approved for more physical therapy. Id. Plaintiff

also states that Defendant Ong “had an opportunity to recommend a

corrective surgery,4 but he outright refused to meet with plaintiff after the

last physical therapy session.” Id. at 12. Plaintiff contends that a year after

surgery, his hand was “still swollen with limited motion of the fingers.” Id.

Plaintiff alleges that Defendant Ong “failed to re-attach the tendon, and

place a splint on the tip of the little finger of plaintiff’s right hand.” Id. at 12.

He contends that he now has “a permanent ‘Right Dip Mallet Deformity”

because Defendant Ong cut the tendon during the surgery. Id. at 13.

Plaintiff asserts that “he lost the use of his right hand due to the lengthy 84

day delay in receiving the botched surgery . . . .” Id. at 16.


   4
     Plaintiff alleges there is a “one chance policy” which will not permit him to receive
“corrective” surgery to repair the “deformity of his right hand.” ECF No. 36 at 12.

Case No. 4:18cv237-RH/CAS
     Case 4:18-cv-00237-RH-EMT Document 56 Filed 09/27/19 Page 4 of 13



                                                                     Page 4 of 13

Motion to Dismiss, ECF No. 47

      Defendant Ong argues that dismissal is appropriate because the

complaint “is grounded in medical negligence” and Plaintiff did not comply

with state law requirements to pursue such a claim. ECF No. 47 at 3.

Additionally, Defendant contends that Plaintiff’s complaint “should be

dismissed because, other than inserting the words ‘reckless’ or ‘deliberate

indifference’ several times in describing Dr. Ong’s conduct . . ., the facts as

alleged are entirely insufficient to establish a valid cause of action under 42

U.S.C. § 1983.” Id. Defendant also asserts entitlement to qualified

immunity and argues that Plaintiff’s claim for injunctive relief must be

dismissed since Plaintiff also “seeks to recover compensatory and other

damages from Dr. Ong, which would, if valid, constitute an adequate

remedy at law.” Id. at 4.

Standard of Review

      The issue on whether a complaint should be dismissed pursuant to

Fed. R. Civ. P. 12(b)(6) for failing to state a claim upon which relief can be

granted is whether the plaintiff has alleged enough plausible facts to

support the claim stated. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127

S.Ct. 1955, 167 L. Ed. 2d 929 (2007) (retiring the standard from Conley v.

Case No. 4:18cv237-RH/CAS
        Case 4:18-cv-00237-RH-EMT Document 56 Filed 09/27/19 Page 5 of 13



                                                                            Page 5 of 13

Gibson, 355 U.S. 41, 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957)). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (quoting

Twombly, 550 U.S. at 570, 127 S. Ct. 1955).5 “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 677 (citing Twombly, 550 U.S. at

556); see also Speaker v. U.S. Dep’t of Health, 623 F.3d 1371, 1380 (11th

Cir. 2010). “The plausibility standard” is not the same as a “probability

requirement,” and “asks for more than a sheer possibility that a defendant

has acted unlawfully.” Iqbal, 556 U.S. at 677 (quoting Twombly, 550 U.S.

at 556). A complaint that “pleads facts that are ‘merely consistent with’ a

defendant's liability,” falls “short of the line between possibility and

plausibility.” Iqbal, 129 556 U.S. at 677 (quoting Twombly, 550 U.S. at

557).


   5
    The complaint’s allegations must be accepted as true when ruling on a motion to
dismiss, Oladeinde v. City of Birmingham, 963 F.2d 1481, 1485 (11th Cir. 1992), cert.
denied, 113 S. Ct. 1586 (1993), and dismissal is not permissible because of “a judge's
disbelief of a complaint’s factual allegations.” Twombly, 127 S. Ct. at 1965, (quoting
Neitzke v. Williams, 490 U.S. 319, 327, 109 S. Ct. 1827, 104 L. Ed. 2d 338 (1989)).

Case No. 4:18cv237-RH/CAS
     Case 4:18-cv-00237-RH-EMT Document 56 Filed 09/27/19 Page 6 of 13



                                                                      Page 6 of 13

      The pleading standard is not heightened, but flexible, in line with Rule

8's command to simply give fair notice to the defendant of the plaintiff’s

claim and the grounds upon which it rests. Swierkiewicz v. Sorema, 534

U.S. 506, 122 S. Ct. 992, 998, 152 L. Ed. 2d 1 (2002) (“Rule 8(a)’s

simplified pleading standard applies to all civil actions, with limited

exceptions.”). Pro se complaints are held to less stringent standards than

those drafted by an attorney. Wright v. Newsome, 795 F.2d 964, 967 (11th

Cir. 1986) (citing Haines v. Kerner, 404 U.S. 519, 520-521, 92 S. Ct. 594,

596, 30 L. Ed. 2d 652 (1972)). Nevertheless, a complaint must provide

sufficient notice of the claim and the grounds upon which it rests. Dura

Pharmaceuticals, Inc. v. Broudo, 544 U.S. 336, 125 S. Ct. 1627, 161 L. Ed.

2d 577 (2005) (quoted in Twombly, 550 U.S. at 558). Thus, “conclusory

allegations, unwarranted factual deductions or legal conclusions

masquerading as facts will not prevent dismissal.” Davila v. Delta Air

Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003).

Analysis

      To the degree Defendant Ong asserts that Plaintiff’s claim for medical

negligence must be dismissed, ECF No. 47 at 6, that request should be

denied because Plaintiff did not assert such a state law claim. Plaintiff’s

Case No. 4:18cv237-RH/CAS
     Case 4:18-cv-00237-RH-EMT Document 56 Filed 09/27/19 Page 7 of 13



                                                                      Page 7 of 13

complaint presents only constitutional claims against the Defendants.

Specifically, Plaintiff alleged only that Defendant Ong was deliberately

indifferent to Plaintiff’s medical needs in violation of the Eighth Amendment.

ECF No. 36 at 17. In response to Defendant’s motion, Plaintiff has again

clarified that “this is a clear case of deliberate indifference from the face of

the complaint, and is not one of negligence as the defendant contends.”

ECF No. 53 at 3.

      Defendant argues that Plaintiff’s complaint fails to state a cause of

action under 42 U.S.C. § 1983. ECF No. 47 at 9-12. Plaintiff says that it

does. ECF No. 53 at 5.

      The Eighth Amendment governs the conditions under which

convicted prisoners are confined and the treatment they receive while in

prison. Farmer v. Brennan, 511 U.S. 825, 832, 114 S. Ct. 1970, 128 L. Ed.

2d 811 (1994). The Eighth Amendment guarantees that prisoners will not

be “deprive[d] ... of the minimal civilized measure of life's necessities.”

Rhodes v. Chapman, 452 U.S. 337, 347, 101 S. Ct. 2392, 2399, 69 L. Ed.

2d 59 (1981) (quoted in Chandler v. Crosby, 379 F.3d 1278, 1289 (11th

Cir. 2004)). “[B]asic human necessities include food, clothing, shelter,

sanitation, medical care, and personal safety.” Harris v. Thigpen, 941 F.2d

Case No. 4:18cv237-RH/CAS
     Case 4:18-cv-00237-RH-EMT Document 56 Filed 09/27/19 Page 8 of 13



                                                                    Page 8 of 13

1495, 1511 (11th Cir. 1991) (cited in Collins v. Homestead Corr. Inst., 452

F.App’x 848, 850-851 (11th Cir. 2011)).

      Deliberate indifference to serious medical needs of prisoners violates

the Eighth Amendment's prohibition against cruel and unusual punishment.

Estelle v. Gamble, 429 U.S. 97, 97 S. Ct. 285, 50 L. Ed. 2d 251 (1976). “A

serious medical need is ‘one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would

easily recognize the necessity for a doctor's attention.” Farrow v. West,

320 F.3d 1235, 1243 (11th Cir. 2003) (quotations omitted) (quoted in

Bingham v. Thomas, 654 F.3d 1171, 1176 (11th Cir. 2011)). “In either of

these situations, the medical need must be ‘one that, if left unattended,

‘pos[es] a substantial risk of serious harm.’” Farrow, 320 F.3d at 1243

(citation omitted); see also Mann v. Taser Intern., Inc., 588 F.3d 1291,

1307 (11th Cir. 2009). Alternatively, “a serious medical need is determined

by whether a delay in treating the need worsens the condition” or “if left

unattended, poses a substantial risk of serious harm.” Mann v. Taser

Intern., Inc., 588 F.3d 1291, 1307 (11th Cir. 2009) (citations omitted).

      Defendant’s motion is not clear as to whether Defendant challenges

that Plaintiff had a serious medical need. Notwithstanding, the Court

Case No. 4:18cv237-RH/CAS
       Case 4:18-cv-00237-RH-EMT Document 56 Filed 09/27/19 Page 9 of 13



                                                                              Page 9 of 13

concludes that, at this stage of the litigation, Plaintiff did. Sufficient case

law establishes that a broken bone which requires surgery is a serious

medical need. Brown v. Hughes, 894 F.2d 1533, 1538 (11th Cir. 1990)

(finding “a deliberate delay on the order of hours in providing care for a

serious and painful broken foot is sufficient to state a constitutional claim);

Harris v. Coweta Cty., 21 F.3d 388, 394 (11th Cir. 1994) (holding that

delaying surgery on inmate’s hand “for several weeks for a nonmedical

reason may violate an inmate’s constitutional rights” such that sheriff’s

motion to dismiss on qualified immunity grounds should have been denied).

It will be assumed that Plaintiff’s medical need was serious at the time he

saw Defendant Ong.

       It is true that deliberate indifference requires more than negligence,6

but it is unnecessary to show a defendant intended to cause harm. Farmer

v. Brennan, 511 U.S. 825, 835, 114 S. Ct. 1970, 1978, 128 L. Ed. 2d 811

(1994). Deliberate indifference requires a plaintiff to show that a defendant

was subjectively reckless and consciously disregarded a substantial risk of


   6
      “Conduct that is more than mere negligence includes: (1) grossly inadequate care;
(2) a decision to take an easier but less efficacious course of treatment; and (3) medical
care that is so cursory as to amount to no treatment at all.” Bingham, 654 F.3d at 1176
(citing Brown v. Johnson, 387 F.3d 1344, 1451 (11th Cir. 2004)).

Case No. 4:18cv237-RH/CAS
    Case 4:18-cv-00237-RH-EMT Document 56 Filed 09/27/19 Page 10 of 13



                                                                    Page 10 of 13

serious harm. Wilson v. Seiter, 501 U.S. 294, 111 S. Ct. 2321, 115 L. Ed.

2d 271 (1991) (explained in Farmer, 511 U.S. at 838-40, 114 S. Ct. at

1979-80). In a claim for the denial of medical care, a plaintiff must show:

“an objectively serious need, an objectively insufficient response to that

need, subjective awareness of facts signaling the need, and an actual

inference of required action from those facts.” Taylor v. Adams, 221 F.3d

1254 (11th Cir. 2000), cert. denied, 531 U.S. 1077 (2001); Farrow, 320

F.3d at 1243. Put another way, to show a defendant acted with deliberate

indifference, “a prisoner must show the prison official's: ‘(1) subjective

knowledge of a risk of serious harm; (2) disregard of that risk; and (3) by

conduct that is more than mere negligence.’” Bingham, 654 F.3d at 1176

(quoting Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004) (citing

McElligott v. Foley, 182 F.3d 1248, 1255 (11th Cir. 1999)).

      Here, Plaintiff alleged facts which show that Defendant Ong knew of

Plaintiff’s “urgent” need for surgery but intentionally delayed it due to non-

medical reasons - that is, Plaintiff’s assumes, due to lack of staffing.

Defendant Ong also allegedly refused to meet with Plaintiff after the

physical therapy ended and, despite a recommendation by Plaintiff’s

physical therapist, still did not re-examine Plaintiff. See ECF No. 36 at 12.

Case No. 4:18cv237-RH/CAS
    Case 4:18-cv-00237-RH-EMT Document 56 Filed 09/27/19 Page 11 of 13



                                                                      Page 11 of 13

A complaint alleging that a Defendant is aware of a need for medical care

but refuses to provide it is sufficient to state a claim. See McElligott, 182

F.3d at 1255 (noting that an “official acts with deliberate indifference when

he or she knows that an inmate is in serious need of medical care, but he

fails or refuses to obtain medical treatment for the inmate”) (citations

omitted).

      It is also true that medical malpractice does not constitute deliberate

indifference. Estelle, 429 U.S. at 106, 97 S. Ct. at 292. At this stage of the

litigation, however, there is an insufficient record to make such a

determination. The motion to dismiss for failure to state a claim should be

denied.

      Defendant’s assertion of qualified immunity as a basis for dismissal

should also be denied. ECF No. 47 at 13. It has been sufficiently

established that delay in medical care and/or the refusal to provide such

care violates a prisoner’s constitutional rights. Estelle, 97 S. Ct. 285

(1976); McElligott, 182 F.3d at 1255. It is also clear from Harris v. Coweta

Cty., 21 F.3d 388 (11th Cir. 1994), that delaying necessary surgery for a

nonmedical reason provides sufficient reasonable to deny qualified

immunity.

Case No. 4:18cv237-RH/CAS
    Case 4:18-cv-00237-RH-EMT Document 56 Filed 09/27/19 Page 12 of 13



                                                                    Page 12 of 13

      Finally, to the degree Defendant Ong contends that Plaintiff is not

entitled to injunctive relief, ECF No. 47 at 15-16, there is no need to resolve

that issue at this point in the litigation. Moreover, unlike a non-incarcerated

litigant who could receive a monetary award of damages and then obtain

surgery on his own, Plaintiff’s ability to obtain medical care and “corrective”

surgery is severely limited. He may only receive such medical care as is

permitted and provided by medical staff within the Department of

Corrections.

      In light of the foregoing, it is respectfully RECOMMENDED that

Defendant Ong’s motion to dismiss, ECF No. 47, Plaintiff’s third amended

complaint, ECF No. 36, be DENIED and this case be REMANDED for

further proceedings.

      IN CHAMBERS at Tallahassee, Florida, on September 27, 2019.


                                   S/   Charles A. Stampelos
                                   CHARLES A. STAMPELOS
                                   UNITED STATES MAGISTRATE JUDGE



                            NOTICE TO THE PARTIES

    Within fourteen (14) days after being served with a copy of this
Report and Recommendation, a party may serve and file specific written
Case No. 4:18cv237-RH/CAS
    Case 4:18-cv-00237-RH-EMT Document 56 Filed 09/27/19 Page 13 of 13



                                                               Page 13 of 13

objections to these proposed findings and recommendations. Fed. R.
Civ. P. 72(b)(2). A copy of the objections shall be served upon all other
parties. A party may respond to another party’s objections within
fourteen (14) days after being served with a copy thereof. Fed. R. Civ.
P. 72(b)(2). Any different deadline that may appear on the electronic
docket is for the Court’s internal use only and does not control. If a
party fails to object to the Magistrate Judge’s findings or
recommendations as to any particular claim or issue contained in this
Report and Recommendation, that party waives the right to challenge on
appeal the District Court’s order based on the unobjected-to factual and
legal conclusions. See 11th Cir. Rule 3-1; 28 U.S.C. § 636.




Case No. 4:18cv237-RH/CAS
